DETAILED ACTION
This office action is in response to the Response After Final filed May 13, 2022 in which claims 13 and 15-20 are presented for examination and claims 1-12 and 14 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Rejection of the claims under 35 USC 102 over USPN 2,413,221 Elston and under 35 USC 103 over Elston in view of US Pub No. 2016/0022076 Yip et al. should be withdrawn for specified reasons.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejections over Elston and Yip are withdrawn.  However, new art has been identified and applied therefore this Office Action is a 2nd Non-Final Office Action.

Applicant’s Second Argument:  The claims should not be rejected under 35 USC 102 or 35 USC 103 over USPN 2,137,700 Reehl, USPN 2,595,026 Vanker, or USPN 10,856,684 Mauri et al.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are moot because none of those three references are relied upon in this Office Action.

Applicant’s Third Argument:  The claims should not be rejected under 35 USC 102 or 35 USC 103 over USPN 2,754,038 Varker because in Varker a hanger is locked in the closed configuration in Figure 2 when the back portion 23 of a hook 10 is received through runner eyes 33.  The bottom hanger arms 25 cannot move downwardly from the closed configuration in Figure 2 to the open configuration in Figure 1 until a downward pushing force is first applied to the hook 10 at the top of the hanger.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully asserts that Varker does not function in the manner asserted by Applicant.  Varker depicts a hanger in the open configuration in Figure 1 and the closed configuration in Figure 2.  When a garment is suspended from the hanger and it is desired to remove the garment without having to unbutton the garment (by pulling downward on the garment), inward pressure is applied to portions (26b) at opposite sides of shank (10) thereby causing lower eye (33) to slide off the inclined shoulder (22) followed by upper eye (33).  The weight of the garment will then pull the arms down into the closed configuration in Figure 2.  The arms of the hanger may then be readily withdrawn through the garment neck opening and as soon as the weight of the garment is released from the arms, the bars of the hanger will tend to spread apart and the arms will be restored by the spring action of their resiliency to their normally laterally extending positions relative to the hook shank (i.e. the open position as depicted in Figure 1) (see Figures 1-4; col. 5, lines 5-28).  Varker does not lock in the closed configuration of Figure 2 but rather naturally springs back to the open of Figure 1 when not subjected to outside forces.  As such, Varker clearly anticipates currently amended claim 13 under 35 USC 102.

Applicant’s Fourth Argument:  Objection to the drawings and specification for minor informalities should be withdrawn in view of current amendments to the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.  

Applicant’s Fifth Argument:  Rejection of claims 14 and 16 under 35 USC 112(a) should be withdrawn at least in view of the cancelation of claim 14 and current amendments to claim 16.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites the limitations “a first resilient turn having a spring memory” and “a second resilient turn having a spring memory.”  These limitations constitute new matter as they were not in the disclosure as originally filed.  The Specification recites in relevant part that “In preferred embodiments, at least one of the arms is resiliently flexible, and operates as the biasing component. Additionally or alternatively, a different biasing component can be used including a spring” (see para. 0009) and “The resilient characteristic of one or both of the arms 13, 14 allows the hanger 10 to repeatedly transition between opened and closed configurations, and also operates to bias the upper and lower couplings 11, 12 away from each other” (see para. 0031).  Taken together, these paragraphs provide support for each of the arms (i.e. entire arms 13, 14 as originally disclosed, including the turns, not just the turns alone) being resilient.  As discussed in the Applicant Initiated Interview conducted April 29, 2022, Examiner agreed with Applicant that there was support for previously presented claim 14 that recited that the first and second resilient turns have a “spring characteristic.”  Upon further consideration and consultation, Examiner respectfully asserts that while support for that limitation is reasonably arguable under 35 USC 112(a), it would be preferable to amend the claims to recite limitation(s) with similar meaning(s) that are more clearly supported by the disclosure as originally filed (e.g. that the arms are resiliently flexible).  However, Examiner further respectfully asserts that it is not reasonably arguable that either of paragraphs 0009 and 0031 or any other portion of the disclosure as originally filed provide support for the first and second turns having a “spring memory.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 2,754,038 Varker.
To claim 13, Varker discloses a clothes hanger (see Figures 1-4, reproduced below for convenience; col. 3, line 26 – col. 5, line 55) comprising:
an upper left arm (26) having first and opposite ends (see Figures 1-2);
an upper right arm (26) having first and opposite ends (see Figures 1-2);
an upper coupling at which the first end of said upper left arm is connected to the first end of said upper right arm (see especially Figure 3; col. 3, line 68 – col. 4, line 55);
a lower left arm (25) having first and opposite ends (see Figures 1-2);
a lower right arm (25) having first and opposite ends (see Figures 1-2);
a lower coupling at which the first end of said lower left arm is pivotally connected to the first end of said lower right arm (see especially Figure 4; col. 3, line 68 – col. 4, line 55);
a first resilient (26a) turn having a spring memory at which the opposite end of said upper left arm is joined to the opposite end of said lower left arm (see Figures 1-2; col. 2, lines 46-68; col. 3, lines 65-72);
a second resilient turn (26a) having a spring memory at which the opposite end of said upper right arm is joined to the opposite end of said lower right arm (see Figures 1-2; col. 2, lines 46-68; col. 3, lines 65-72);
said lower left and said lower right arms responding to a pushing force applied thereto by rotating upwardly at said lower coupling and moving from an open configuration (see Figure 1) spaced from said upper left and said upper right arms to a closed configuration (see Figure 2) lying closer to said upper left and said upper right arms, whereby said first and second resilient turns are bent and said tipper and lower couplings are located one directly above the other (see Figures 1-2; col. 4, line 55 – col. 5, line 56), and   
said lower left and said lower right arms being biased by the spring memories of said first and second resilient turns to automatically rotate downwardly at said lower coupling so as to move away from said upper left and said upper right arms from said closed configuration to said open configuration when the pushing force applied to said lower left and said lower right arms is terminated and said first and second resilient turns relax (see Figures 1-2; col. 2, lines 46-68; col. 4, line 55 – col. 5, line 56).

    PNG
    media_image1.png
    904
    581
    media_image1.png
    Greyscale

To claim 15, Varker further discloses a clothes hanger wherein the opposite end of said upper left arm is continuously connected to the opposite end of said lower left arm by way of said. first resilient turn, and the opposite end of said upper right arm is continuously connected to the opposite end of said lower right arm by way of said second resilient turn (see Figures 1-2).

To claim 16, Varker further discloses a clothes hanger wherein said upper left arm, said upper right arm said lower left arm and said lower right arm are interconnected with one another by only said upper and lower couplings (see Figures 1-2; inasmuch as currently claimed, the upper coupling comprises all the structure depicted in Figure 3 along with shank 10 while the lower coupling comprises all the structure depicted in Figure 4 along with shank 10).

To claim 17, Varker further discloses a clothes hanger wherein the upper coupling is a pivot (see Figures 1-2).

To claim 18, Varker further discloses a clothes hanger wherein the lower coupling is a pivot (see Figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Varker (as applied to claim 13, above) in view of USPN 6,050,460 Licari et al.
To claim 19, Varker discloses a clothes hanger as recited above in claim 13.
Varker does not disclose a clothes hanger wherein each of the upper and lower couplings include mating male and female pieces configured to be snapped together and pulled apart.
However, Licari teaches a clothes hanger comprising a coupling include mating male (12) and female (24) pieces configured to be snapped together and pulled apart (see Figures 1-3; col. 3, line 7 – col. 5, line 35).
Varker and Licari teach analogous inventions in the field of clothes hangers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the couplings of Varker to be snap couplings as taught by Licari because Licari teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that a snap coupling would allow for non-destructive disassembly of the clothes hanger for compact storage.

To claim 20, Varker discloses a clothes hanger as recited above in claim 13.
Varker does not disclose a clothes hanger wherein each of the upper and lower couplings include mating male and female pieces configured to slide together and be pulled apart.
However, Licari teaches a clothes hanger comprising a coupling that includes mating male (12) and female (24) pieces configured to be slid together and pulled apart (see Figures 1-3; col. 3, line 7 – col. 5, line 35; to snap in place, the male component has to be slid into the female component).
Varker and Licari teach analogous inventions in the field of clothes hangers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the couplings of Varker to be couplings that slide as taught by Licari because Licari teaches this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that a coupling that slides as Licari does would allow for non-destructive disassembly of the clothes hanger for compact storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732